Citation Nr: 1135425	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-32 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of right calf and neuralgia of deep peroneal nerve (with separate 20 percent rating for peripheral vascular disease).

2.  Entitlement to a separate, compensable disability rating for scar associated with residuals of shell fragment wounds of right calf.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve; and from a February 2009 decision of the RO that decreased the evaluation for the Veteran's service-connected residuals of prostate cancer from 100 percent (effective in June 2007) to 10 percent under Diagnostic Code 7527, effective June 2009, a period less than 5 years.  The Veteran timely appealed.

In August 2009, the RO increased the disability evaluation to 20 percent for residuals of prostate cancer, effective June 2009.

In March 2010, the Veteran withdrew his prior request for a Board hearing, in writing.

In September 2010, the Board denied a disability rating in excess of 20 percent for service-connected residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve; and a disability rating in excess of 20 percent for service-connected residuals of prostate cancer.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, partially vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In the May 2011 joint motion, it was noted that the appellant affirmatively abandoned his claim of entitlement to an increased disability rating for residuals of prostate cancer, to include whether a reduction from 100 percent disabling to 20 percent disabling was proper.  Thus, that issue is no longer before the Board.

FINDINGS OF FACT

1.  The Veteran's residuals of shell fragment wounds of right calf with neuralgia of deep peroneal nerve are manifested primarily by a moderately severe injury to muscle group XII (foot and leg), consisting of some tissue loss and muscle injury; and skin disease of the inner right lower leg covering less than two percent of the whole body.

2.  There is competent evidence of diminished peripheral pulses associated with the Veteran's right lower extremity, first noted at the August 25, 2007 VA examination; however, claudication on walking more than 25 yards or an ankle/brachial index of .7 or less is not demonstrated.

3.  The Veteran's scar associated with residuals of shell fragment wounds of right calf is manifested primarily by a painful superficial scar covering an area less than 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5312 (2010).

2.  The criteria for a disability rating in excess of 20 percent for peripheral vascular disease associated with the Veteran's right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.55, 4.104, Diagnostic Code 7114 (2010).

3.  The criteria for a separate disability rating of 10 percent, but no higher, for scar associated with residuals of shell fragment wounds of right calf are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009). 

In the June 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A.  Factual Background

Service connection has been established for residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve, effective May 8, 1995.

The RO assigned a 20 percent disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5312, pertaining to muscle injuries of the foot and leg.  

Service treatment records reflect that the Veteran sustained shell fragment wounds of the right calf in October 1969.  The wounds were debrided, and the Veteran underwent delayed primary closure without complications.  There was excellent function of the leg, and never any bone damage.  There was no apparent muscle loss, and function was without limitations.  The Veteran complained of a regional sensory loss distal to the scar.  A well-healed transverse scar was noted on the lateral aspect of the mid-calf.  There was no apparent loss of muscle strength.  At the time of the Veteran's separation examination in March 1970, the examiner noted shrapnel wound of right calf, non-disabling.

The report of an October 1997 VA examination revealed decreased sensation in the distal aspect of the scar, which was in the medial aspect of the Veteran's right leg.  The skin showed slight hyper-pigmentation, and the scar measured 8.5 centimeters long and 4 centimeters at the widest part.  There was some pulling in the scar on dorsiflexion of the right foot; the scar showed no signs of tenderness with palpation.  There was a depression with attachment to muscle group XII, or the anterior tibialis and extensor halluces longus muscles; and some atrophic changes in the Veteran's right lower extremity below the scar.

In this case, the Veteran filed a claim for an increased disability rating in November 2003.

During a December 2003 VA examination, the Veteran reported that his main symptoms were tingling and pain in the area of the scar, and joint problems.  Examination revealed a 2-inch long scar, .5-inch wide.  The scar was not tender on examination, but was very mildly tender on deep pressure.  The scar was not adhesive to the underlying tissue, and its texture was atrophic.  The scar was slightly depressed about one inch in the lateral portion, and was superficial.  There was some underlying soft tissue injury with loss of muscle mass along the length of the scar.  There was no inflammation, edema, or keloid.  Skin color was hypopigmented.  

The report of a December 2003 VA muscles examination revealed some slight tissue loss under the right calf scar, and some muscle injury.  There were no adhesions and no tendon damage.  Muscle strength appeared normal, and there was no muscle herniation.  

Private treatment records, dated in June 2004, show an assessment of stasis dermatitis complicated by old injury of the right lower extremity.

In October 2005, the Veteran described problems of poor circulation, discoloration, and lesions on portions of his right lower extremity.

The report of a March 2006 VA examination revealed a right medial calf scar, measuring 7 centimeters by 3.5 centimeters, with an area of depression.  The examiner noted that the color was about the same as other tissue.  Trophic changes were noted in the right lower extremity.  Neurological examination was essentially negative.  

The Veteran underwent a VA contract examination in August 2007.  Examination of the Veteran's skin revealed a depressed scar at the right medial calf with muscle missing, measuring about 8 centimeters by 1.5 centimeters, with tenderness, disfigurement, tissue loss of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration, adherence, instability, inflammation, edema, keloid formation, or hypopigmentation.  There were signs of skin disease, having the following characteristics:  exfoliation, crusting, induration of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  Skin lesion was zero percent in the exposed area, and coverage relative to the whole body was 2 percent.  The examiner found chronic dermatitis on the inner right lower leg.

Examination of the Veteran's extremities revealed varicose veins on the right side, unrelated to the shell fragment wound injury.  There was no ulcer present and no edema.  Elevated edema and stasis pigmentation were absent.  There was no eczema.  Peripheral pulses on the right were 2+ for femoral pulse, popliteal pulse, and dorsalis pedis pulse; the posterior tibial pulse was absent.  Peripheral pulses on the left were 2+ for femoral pulse, popliteal pulse, dorsalis pedis pulse, and posterior tibial pulse.

Neurological examination revealed deep peroneal nerve involvement, and findings of neuralgia.  There was motor dysfunction with findings that the motor strength in his right leg was less than the left lower leg.  Motor power was 4/5.  There was sensory dysfunction with findings of no sensation in anterior portion of the right lower leg.  The examiner found that the etiology of the Veteran's peripheral nerve disease was injury to the right deep peroneal nerve from shell fragment injury.

B.  Applicable Regulations

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). 

(c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

C.  Analysis

As a preliminary matter, the Board notes that two separate disability evaluations of 10 percent each have been assigned for arthritis of the right great toe, and for a right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010-each as secondary to the service-connected residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve.  Evaluation of the same "disability" or the same "manifestations" under various diagnostic codes violates the rule against pyramiding.  38 C.F.R. § 4.14.  Accordingly, symptoms attributable to these other service-connected disabilities may not be considered in the evaluation of the service-connected residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve.  38 C.F.R. § 4.14.

A careful review of the evidence in this case reveals that an increased disability rating is not warranted under 38 C.F.R. § 4.73, Diagnostic Code 5312, for muscle injury.

Pursuant to Diagnostic Code 5312, a 20 percent rating is warranted for moderately severe injury to Muscle Group XII (foot and leg group) of the lower extremity.  A 30 percent rating requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5318.

Here, the December 2003 examiner found some muscle injury, and the August 2007 examiner noted motor dysfunction.  Disability resulting from the Veteran's shell fragment wounds of right calf are classified as "moderately severe."  The initial injury was not through and through, or deep penetrating (as shown by the fact that fragments did not penetrate the bone and the scar was described as "superficial").  There were no fractures.  There have also not been the objective findings contemplated for a severe rating.  While there is evidence of tissue loss, there is no adhesion of the scar; and none of the signs of severe muscle injury listed in 38 C.F.R. § 4.56 has been demonstrated.

With regard to the Veteran's scar, disabling effects are to be rated either as scars or as impairment of function, whichever results in the higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

More recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are inapplicable in this case.

A 10 percent rating may be assigned for scars that are unstable, that are painful on examination, or that limit the function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2008).  

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

The objective evidence supports a disability rating of 10 percent, but no higher, on the basis of scars.  Throughout the record, the scar is described as superficial and measured less than 144 square inches.  Also, none of the evidence of record indicates that the scar is unstable or causes any limitation of motion.  Thus, a compensable evaluation is not warranted under Diagnostic Code 7801, 7802, 7803, or 7805.

However, throughout the record, the scar has appeared to be painful.  The December 2003 VA examiner described the scar as being mildly tender on deep pressure.  The August 2007 VA examiner described the scar as tender.  Additionally, the Board notes that the Veteran is competent to testify regarding pain he experiences from the scar, as pain is a symptom capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  As such, a separate 10 percent disability rating is warranted under Diagnostic Code 7804 for the Veteran's painful scar throughout the period of appeal.  A separate disability rating in excess of 10 percent is not warranted for the scar, as 10 percent is the maximum disability rating available under Diagnostic Code 7804.

The Board has additionally considered whether the Veteran's chronic dermatitis on the inner right lower leg can be evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to dermatitis or eczema.

A 10 percent rating is assigned where at least five percent but not more than 20 percent of the entire body is affected, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the twelve month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

The objective evidence does not support a separate, compensable disability rating for skin disease associated with the Veteran's residuals of shell fragment wounds of right calf and neuralgia of deep peroneal nerve.  

The August 2007 examiner noted characteristics of skin disease, such as exfoliation and crusting; induration, hyperpigmentation, and abnormal texture were less than six square inches.  There were no skin lesions in exposed areas, and coverage relative to the whole body was 2 percent.  Hence, a compensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, is not warranted.

The Board notes that the RO has assigned a separate 20 percent disability evaluation for the Veteran's peripheral vascular disease of the right lower extremity under 38 C.F.R. § 7114, Diagnostic Code 7114, effective August 25, 2007. 

Pursuant to Diagnostic Code 7114, a 20 percent rating is assigned for claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent rating is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is assigned for ischemic limb pain at rest and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.
 
Here, the evidence obtained during the August 25, 2007 VA examination revealed diminished peripheral pulses affecting the Veteran's right lower extremity, which warrant a separate disability rating.  38 C.F.R. § 4.55.  While a March 2006 examiner also noted trophic changes, there is no evidence demonstrating claudication on walking more than 25 yards or an ankle/brachial index of .7 or less.  Hence, no more than the currently assigned, separate 20 percent disability rating under Diagnostic Code 7114 is warranted, based on competent evidence of diminished peripheral pulses noted at the August 2007 VA examination.

Thus, the evidence shows that only a separate disability rating of 10 percent is warranted for the scar associated with the residuals of shell fragment wounds of the right calf.  In the absence of medical evidence that the Veteran's residuals of shell fragment wounds of right calf and neuralgia of deep peroneal nerve is severe or affecting more skin area, or of claudication on walking between 25 and 100 yards or an ankle/brachial index of .7 or less, the preponderance of the evidence is against awarding an additional separate increased evaluation under any diagnostic code.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

D.  Extraschedular Consideration

The Board has also carefully considered the Veteran's contentions that his residuals of shell fragment wounds of right calf with scar and neuralgia of deep peroneal nerve and peripheral vascular disease interfere with his employment.  However, pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.

However, in light of the Veteran's contentions, consideration has been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


ORDER

A increased rating higher than 20 percent for residuals of shell fragment wounds of right calf and neuralgia of deep peroneal nerve (or more than 20 percent for separately rated peripheral vascular disease) is denied.

A separate disability rating of 10 percent, but no higher, for scar associated with residuals of shell fragment wounds of right calf is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


